            CASE 0:17-cv-03058-SRN-HB Doc. 249 Filed 11/17/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA

  Brock Fredin,

                             Plaintiff,            Court File No. 17-cv-03058 (SRN/HB)

  v.

  Lindsey Middlecamp,

                             Defendant.


   Brock Fredin,

                             Plaintiff,               Case File No. 18-cv-466 (SRN/HB)

   v.


   Grace Elizabeth Miller, and
   Catherine Marie Schaefer,

                             Defendants.

  [PROPOSED] ORDER GRANTING DEFENDANTS’ MOTION TO DECLARE
                PLAINTIFF A VEXATIOUS LITIGANT

         Upon consideration of Defendants’ Motion to Declare Plaintiff a Vexatious Litigant

and the Court having reviewed the papers in support of Defendants’ motion, together with

any opposition, and the Court having heard the arguments of counsel, if any, and good

cause having been shown, it is hereby ORDERED:

         1.        Defendant’s Motion to Declare Plaintiff a Vexatious Litigant is GRANTED.

         2.        Plaintiff Brock Fredin shall not, as a self-represented party (pro
                   se), commence any new litigation asserting claims against
                   Defendants or reference Defendants in litigation where they are


4843-6479-9442.1
            CASE 0:17-cv-03058-SRN-HB Doc. 249 Filed 11/17/20 Page 2 of 2




                   not a party without first obtaining leave of this Court or a judicial
                   officer of the court in which that litigation is proposed to be filed.
                   In the event Plaintiff elects to obtain leave of a judicial officer in
                   the court in which he seeks to file a claim or assert allegations
                   regarding Defendants, Plaintiff must provide that judicial officer
                   with a copy of this Court’s Order.



Dated: November __, 2020
                                                The Honorable Susan Richard Nelson
                                                District Judge




                                                   2
4843-6479-9442.1
